DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 4/13/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1-2 have been amended.  Claims 4, 7-9 and 13-16 are cancelled.  Claims 17-18 are newly added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from Michael Britton (Registration Number 47,260) on June 2, 2022.

The application has been amended as follows: 

1. An electric motor comprising: 
a stator having a sleeve shape; 
a rotor disposed inside the stator; 
a shaft coupled to the rotor and stretching along a central axis of the stator; 
a board case provided on one end side of the stator in a direction along the central axis; 
a circuit board provided on an opposite side of the stator with the board case interposed; 
a heat generating component provided on a mounting surface, which is an opposite surface to a surface of the circuit board oriented to a side of the stator; 
a casing to cover a side of the mounting surface; [[and]]
a heat transfer component provided between a facing surface of the casing that faces the circuit board and the heat generating component, wherein 
the board case is provided with an extension portion that extends toward the circuit board and protrudes toward a side of the facing surface farther from the circuit board, and 
the heat transfer component is formed with a first engagement portion with which the extension portion engages; and 
an insulation component provided between the heat transfer component and the heat generating component, wherein 
the insulation component is formed with a second engagement portion with which the extension portion engages.





Allowable Subject Matter
Claims 1-3, 5-6, 10-12, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of claim 1 is the inclusion of the limitation “the insulation component is formed with a second engagement portion with which the extension portion engages” which is not found in or suggested by the prior art references in combination with the other elements recited in claim 1.  Dependent claims 2-3, 5-6, 10-12, 17-18 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/               Examiner, Art Unit 2832  

/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832